SECOND AMENDMENT TO
KAMAN CORPORATION POST-2004
SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN
 
This Amendment made this ____ day of _____________, 2010 by Kaman Corporation
(“Kaman” or the “Company”) for the purpose of amending its Post-2004
Supplemental Employees’ Retirement Plan,
 
WITNESSETH:
 
WHEREAS, by Written Plan Instrument dated February 20, 2007, Kaman established
the Kaman Corporation Post-2004 Supplemental Employees’ Retirement Plan (the
“Plan”); and
 
WHEREAS, the Board of Directors reserved the right to amend the Plan in Section
9.1 thereof; and
 
WHEREAS, the Plan was previously amended by a First Amendment thereto; and
 
WHEREAS, the Board desires to amend the Plan in the particulars set forth below;
 
NOW, THEREFORE, the Plan is amended as follows:
 
1. The following paragraph (c) is added to Section 4.2:
 
“(c) In no event shall “W-2 Earnings” or “Average Final Salary” determined under
Section 4.1(a)(ii) and this Section 4.2 include any such amounts which would
otherwise be included within such definitions for periods after December 31,
2010.  No additional amounts shall be taken into account in determining “W-2
Earnings” or “Average Final Salary” after that date.”
 
2. Section 4.3 is amended to read as follows:
 
“4.3 Adjustment for Participants Employed by a Participating Employer Other than
the Company or for Participants who Commence Employment with the Company on or
after July 12, 2004.  In the case of a Participant who is employed by a
Participating Employer other the Company whether the commencement of such
employment occurs before, on, or after July 12, 2004, or in the case of a
Participant who commences employment with the Company on or after July 12, 2004,
the amount of annual benefit that would have accrued for such a Participant
under the Pension Plan shall be determined under Section 4.1(a) above as if the
Participant were directly employed by the Company and had commenced employment
with the Company before July 12, 2004.”


3. Except as hereinabove modified and amended, the Plan as amended shall remain
in full force and effect.
 
IN WITNESS WHEREOF, Kaman Corporation has caused this Second Amendment to be
executed on its behalf by its duly authorized officer on the day and year first
above written.
 
ATTEST:
 
KAMAN CORPORATION
               
     
 
By:
          
Candace A. Clark
   
William C. Denninger
Senior Vice President, Chief Legal Officer and Secretary
   
Senior Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 